FILED
                             NOT FOR PUBLICATION                              AUG 20 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LESLIE R. HOWARD,                                 No. 12-15392

               Plaintiff - Appellant,             D.C. No. 2:11-cv-01213-GMS

  v.
                                                  MEMORANDUM *
RJF FINANCIAL LLC,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Leslie R. Howard appeals pro se from the district court’s summary judgment

in his action alleging that defendant’s debt collection efforts violated the Fair Debt

Collection Practices Act and an Arizona statute of limitations. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo both a dismissal under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Rooker-Feldman doctrine and a summary judgment. Noel v. Hall, 341 F.3d

1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly granted summary judgment under the

Rooker-Feldman doctrine because Howard’s action amounted to a forbidden “de

facto appeal” of a state court judgment. Id. at 1163-65 (discussing Rooker-

Feldman doctrine); see also Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th

Cir. 2007) (Rooker-Feldman doctrine barred plaintiff’s claim because alleged legal

injuries arose from the “state court’s purportedly erroneous judgment” and the

relief he sought “would require the district court to determine that the state court’s

decision was wrong and thus void”).

      We treat the judgment as a dismissal without prejudice. See Kougasian v.

TMSL, Inc., 359 F.3d 1136, 1139 (9th Cir. 2004) (dismissals under

Rooker-Feldman are for lack of subject matter jurisdiction); Kelly v. Fleetwood

Enters., Inc., 377 F.3d 1034, 1036 (9th Cir. 2004) (dismissals for lack of subject

matter jurisdiction should be without prejudice).

      Howard’s contentions concerning the district court’s denial of his motion to

strike Jennifer Ache’s declaration are unpersuasive. See Sea-Land Serv., Inc. v.

Lozen Int’l, LLC, 285 F.3d 808, 813 (9th Cir. 2002) (“We review for abuse of




                                           2                                    12-15392
discretion evidentiary rulings made in the context of summary judgment.”).

      AFFIRMED.




                                        3                                    12-15392